Order entered January 7, 2020




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-01458-CV

                    IN RE ANTWON BERNARD HAMILTON, Relator

                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-080420-99

                                         ORDER
                         Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s November 25, 2019

petition for writ of mandamus.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE